t c memo united_states tax_court mel a annuzzi and jean l annuzzi petitioners v commissioner of internal revenue respondent docket no filed date richard warren craigo and bertram p husband for petitioners nicole c lloyd and michael k park for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively the question presented is whether petitioners’ thoroughbred activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 we answer this question in petitioners’ favor findings_of_fact the parties filed a stipulation of facts and accompanying exhibits that are incorporated by this reference petitioners resided in california when they peti- tioned this court petitioners mel and jean annuzzi operate annuzzi concrete services inc acs in san francisco california mel has been the president of acs for more than two decades jean works at acs part time and has principal responsibility for the company’s finances including bookkeeping and accounting petitioners have built acs into a business sufficiently profitable to pay mel a salary of dollar_figure in and dollar_figure in mel was introduced to thoroughbred horse racing by his uncle sometime in the 1970s in the early 1980s petitioners began to purchase race horses and they expanded their thoroughbred activity substantially during the next decade peti- tioners focus exclusively on horse racing they do not own or ride horses for pleasure they do not allow anyone other than qualified professionals to ride their all statutory references are to the internal_revenue_code in effect for the tax years at issue we round all monetary amounts to the nearest dollar horses they do not show their horses they own no farm and they do not keep horses as pets simply put petitioners race their horses they hope to make money by winning purses at horse races by selling race horses at a profit and by breeding foals that they can race successfully or sell since petitioners have coowned most of their horses with terry knight sharing income and expenses as described below mr knight is a second- generation professional thoroughbred trainer licensed with the california horse racing board he sits on the board_of the california thoroughbred trainers association and has been extremely successful in training race horses the horses he has trained have won at the monrovia handicap the pocahontas stakes the hollywood turf race and the matchmaker stakes earning purses ranging from dollar_figure to dollar_figure mr knight trained publication a horse that one of his clients bought for dollar_figure and sold for dollar_figure and honor system a horse that another of his clients bought for dollar_figure and sold for dollar_figure the horses that mr knight trained have earned almost dollar_figure million mr knight has coowned more than horses with petitioners whenever mr knight had an ownership_interest in one of petitioners’ horses it was reflected on the official state of california registration for the horse which resembles a title document in most cases mr knight had a ownership_interest in the horse and petitioners had a ownership_interest where ownership of a horse was split mr knight paid of the expenses for upkeep of that horse mr knight trained virtually all of petitioners’ horses where ownership of a horse was split mr knight invoiced peti- tioners for of his usual training fee the other of the training fee was allocable to mr knight’s own interest in the horse when a horse won a purse mr knight received of the purse as the customary trainer’s fee he and peti- tioners then split the balance of the purse during petitioners and mr knight mainly purchased claiming horses and focused on claiming races a claiming race is one in which a par- ticipating horse can be purchased claimed for a specified sum that must be de- posited before the race this approach afforded petitioners and mr knight the benefit of a quick turnaround the horses they purchased could be raced imme- diately with the hope that they would win purses or be claimed away in a future race at a higher price in petitioners and mr knight changed their approach and stopped buying horses from claiming races instead they began purchasing young un- raced horses from barretts equine sales in pomona california petitioners’ expert rollin baugh credibly testified that petitioners and mr knight chose their horses wisely investing in the sons and daughters of some of california’s best stallions during petitioners and mr knight purchased ten horses at an average cost of dollar_figure in they further modified their business plan by shift- ing to the purchase of finer quality horses which they believed would have a bet- ter chance of winning larger purses during petitioners and mr knight purchased horses at an average cost of dollar_figure this new strategy met with some success since two horses coowned by petitioners and mr knight have earned more than dollar_figure and five other horses coowned by petitioners and mr knight have earned more than dollar_figure in petitioners and mr knight again adjusted their business plan by putting greater emphasis on breeding horses one of their fillies fast and fair had raced successfully before suffering an injury petitioners and mr knight were convinced that she had the right musculature bone structure pedigree and pro- portions to produce fast offspring mr knight winnowed the field of potential mates and chose the most impressive stallions fast and fair gave birth to minimizethedamage in pork chop in and decent dude in minimizethedamage earned a dollar_figure purse by win- ning her debut race in decent dude initially raced in and took third place at hollywood park shortly thereafter petitioners and mr knight were offered dollar_figure for decent dude but declined the offer because they thought he had the potential to win even larger purses that turned out to be an unfortunate decision decent dude subsequently shattered a sesamoid part of the ankle and never raced again petitioners were offered substantial sums not only for decent dude but also for other horses in petitioners were offered dollar_figure for base camp which they coowned with mr knight petitioners had claimed base camp for dollar_figure so they had a potential profit of dollar_figure on this horse in consultation with mr knight they declined this offer because base camp was rated a favorite in upcoming races for bigger stakes petitioners were later offered dollar_figure for two trails a horse they and mr knight had purchased in for dollar_figure two factors adversely affected the profitability of petitioners’ thoroughbred activity during the tax years at issue the first was their decision to put greater emphasis on breeding foals which generates current expenses but necessarily defers income under california regulations a horse is generally not allowed to race until it is two years old even after reaching that milestone a horse may not be physically ready to race although fast and fair and other broodmares gave birth to promising foals between and none of them could race during the tax years at issue because they were too young the second factor was the introduction of synthetic turf at most california race tracks pursuant to a mandate from the california horse racing board golden gate fields where petitioners’ horses trained implemented this mandate in the horses struggled on the synthetic surface and mr knight credibly testified that it led to injuries that incapacitated between and of the horses he coowned with petitioners in high and hot suffered a bowed tendon which occurs when a horse’s foreleg flexor tendon is torn and heals in a bowed shape petitioners sold him for dollar_figure after a veterinarian determined the injury was career ending in petitioners discarded humidity after she suffered a slab fracture in her knee in petitioners discarded case study after he severely injured his foreleg suspensory ligament and they discarded our superstar after an unsuccessful surgery on his cannon bone mr knight credibly testified that such a high percentage of injuries in such a short time is anomalous in the thoroughbred industry petitioners’ practices in were consistent with their usual practice of consulting with mr knight and culling unproductive horses mel estimated that he spent hours per week on the thoroughbred activity he reviewed sales previews and catalogs of horses available for purchase re- viewed daily racing forms consulted with mr knight about purchasing and breeding horses and participated in negotiations concerning both at the race- track mel watched his horses train attended all races in which they raced and scouted out the competition mr knight devoted hours a week to training petitioners’ horses and additional time to consultations with petitioners about buying breeding and selling thoroughbreds jean kept the books_and_records of the thoroughbred activity and regularly reviewed them with her husband these records included spreadsheets for each horse showing the original cost all expenses_incurred eg for boarding training and veterinarians all purses won including the race and date and all foals or breeding activity expenses paid were identified by date check number and pay- ment amount at yearend jean summarized the checks and receipts on a spread- sheet which she provided to their accountant for tax_return preparation jean estimated that she devoted hours a week to these recordkeeping activities she did not prepare written business plans or formal cashflow projections for the thoroughbred activity but she testified that petitioners did not prepare written business plans or formal cashflow projections for acs either jean further testified that petitioners considered insuring their horses against injury but decided against it because the available insurance products were too expensive petitioners boarded their horses at high-quality stables and employed high- quality veterinarians to care for them they watched horse races on television almost daily they subscribed to two channels that broadcast horse races from all over the world they traveled annually to the del mar thoroughbred club for vacations during july and august while there they visited the track every morning attended races every afternoon and discussed horse racing with mr knight every evening petitioners also traveled to las vegas where they would watch the kentucky derby and discuss races with mr knight between and petitioners had some success in their thoroughbred activity earning modest profits in and petitioners and mr knight owned no horses together in or because petitioners’ horses had been claimed away and mr knight had left california temporarily petitioners suffered annual losses from through the tax years at issue as shown in the following table year net_profit_or_loss dollar_figure big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners believed that they could eventually generate profits from their thoroughbred activity by breeding their best horses and racing the most promising foals mr knight on the other hand could not afford to risk further losses be- ginning in he declined to share in the purchase_price of any new horses he continues to own his share of the horses he had previously purchased with petitioners as well as his share of the foals delivered by the broodmares he coowns with them mr knight trained petitioners’ horses throughout the tax years at issue and apparently continues to do so the irs determined that petitioners during and did not engage in their thoroughbred activity with the intent to make a profit for petitioners reported gross_receipts of dollar_figure and expenses of dollar_figure for a tentative loss of dollar_figure for petitioners reported gross_receipts of dollar_figure and expenses of dollar_figure for a tentative loss of dollar_figure petitioners also reported on form_4797 sale of business property losses of dollar_figure and dollar_figure respectively from the sale of several horses when these losses are added to the tentative losses petitioners had total net losses of dollar_figure and dollar_figure for and re- spectively the irs disallowed deductions for these losses invoking sec_183 and petitioners timely sought redetermination in this court of the resulting deficiencies i governing statutory framework opinion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be entitled to deductions under this section taxpayers must show that they engaged in the activity with an actual and honest objective of making a profit 91_tc_371 if an activity is not engaged in for profit deductions attributable thereto are allowed only to the extent that the gross_income derived therefrom exceeds the deductions allowable without regard to whether the activity was engaged in for profit sec_183 and b thus losses are not allowable for an activity that taxpayers carry on primarily for sport as a hobby or for recreation sec_1_183-2 income_tax regs petitioners resided in california when they filed their petition so an appeal of this case absent stipulation to the contrary would lie to the court_of_appeals for the ninth circuit see sec_7482 54_tc_742 aff’d 445_f2d_985 10th cir that court has held that a taxpayer can escape the sec_183 bar on deductibility only by demonstrating that his predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff’g tcmemo_1991_212 we determine whether the taxpayer has the requisite intent to earn a profit on the basis of all the facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while this analysis requires consideration of the taxpayer’s subjective intent we also examine objective indicia of his motiva- tion 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 48_tcm_1029 see also sec_1_183-2 income_tax regs we accord greater weight to objective facts than to subjective statements of intent 94_tc_41 sec_1_183-2 income_tax regs see indep elec supply inc v commissioner f 2d pincite ii intent to earn a profit the parties agree that petitioners’ horse-related activities including pur- chasing breeding and racing horses should be analyzed under sec_183 as a single activity see sec_1_183-1 income_tax regs the regulations set forth a nonexclusive list of nine factors relevant in ascertaining whether a taxpayer con- ducts an activity with the intent to earn a profit the factors listed are the manner in which the taxpayer conducts the activity the expertise of the tax- payer or his advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs because we decide this case on a preponderance_of_the_evidence we need not decide which party has the burden_of_proof see eg 138_tc_306 no factor or group of factors is controlling nor is it necessary that a majori- ty of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 72_tc_659 stating that taxpayer’s profit objective must be ascertained not on the basis of any one factor but on the basis of all the facts and circum- stances sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they have greater salience or persuasive value as applied to its facts see vitale v commissioner tcmemo_1999_131 47_tcm_1869 aff’d without published opinion 217_f3d_843 4th cir green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case manner in which activity is conducted conducting an activity in a businesslike manner may show that the taxpayer intends to earn a profit from it sec_1_183-2 income_tax regs facts evi- dencing a businesslike manner may include the taxpayer’s maintenance of com- plete and accurate books_and_records the taxpayer’s conduct of the activity in a manner resembling that in which successful practitioners conduct similar_business activities and the taxpayer’s change_of operating procedures adoption of new techniques or abandonment of unprofitable activities in a manner consistent with a desire to improve profitability giles v commissioner tcmemo_2006_ sec_1_183-2 income_tax regs petitioners kept thorough and accurate records of their thoroughbred acti- vity jean maintained detailed spreadsheets that enabled petitioners to determine the profitability of each horse on the basis of its original cost expenses of training and upkeep purses won and potential for breeding petitioners used these re- cords in consultation with mr knight to reduce losses by culling unprofitable horses if a horse became injured or raced poorly petitioners disposed of that horse unless it had significant breeding potential while not challenging the adequacy of petitioners’ records respondent contends that the absence of a written business plan and formal cashflow projec- tions shows that they did not act in a businesslike manner although petitioners did not have a written business plan they had a business plan and pursued it con- sistently see dishal v commissioner tcmemo_1998_397 76_tcm_793 phillips v commissioner tcmemo_1997_128 73_tcm_2296 stating that written financial plan not required for horse farm where business plan was evidenced by action petitioners developed their business plan in conjunction with mr knight an expert horse trainer their joint business plan was evidently satisfactory to mr knight who clearly intended to derive a profit from his horse-related activity the evidence established that formal cashflow projections for a horse racing business would be speculative it is nearly impossible to predict whether a particular horse however promising will finish first second or third in future races it is equally difficult to predict whether a promising horse will suffer an injury that will suddenly end its moneymaking career petitioners established that they were able to run acs a profitable concrete business without a written business plan or formal income projections their decision to forgo the creation of such documents for their thoroughbred activity does not evidence the lack of a profit objective petitioners conducted their thoroughbred activity in the same manner as other successful practitioners see sec_1_183-2 income_tax regs indeed they coowned most of their horses with mr knight a highly successful thorough- bred practitioner mr knight trained horses for a living and petitioners made all decisions about purchasing training selling and breeding their horses in consulta- tion with him petitioners had a brief hiatus in their thoroughbred activity during and when mr knight left california temporarily this shows how integral he was to their business plan petitioners’ expert mr baugh testified that good managers in the thoroughbred business watch their competition and are consistently evaluating their inventory the record establishes that petitioners followed this maxim they constantly observed races studied sales catalogs and purchased in consul- tation with mr knight the sons and daughters of some of california’s best stal- lions further evidence of petitioners’ managerial skill in mr baugh’s view was their willingness to sell unproductive horses petitioners did not have nostalgic attachment to their horses as people commonly have to their pets if a horse suffered a career-ending injury or began to race poorly petitioners cut their losses by disposing of that horse petitioners also changed their operating procedures in a manner consistent with an intent to improve profitability see id petitioners and mr knight made several major adjustments to their business plan over time they initially purchased claiming horses and focused mainly on claiming races they shifted to higher priced horses in paying an average price of dollar_figure for horses purchased between and they upgraded their inventory again in paying an average price of dollar_figure for horses purchased between and petitioners made these modifications in an effort to make their thoroughbred activity more profitable by acquiring horses that could credibly compete for significantly larger purses in petitioners and mr knight made a further change to their operating procedures by placing greater emphasis on breeding horses this latter change to their business plan was successful resulting in the birth of foals with excellent potential for earning profits see eg arwood v commissioner tcmemo_1993_352 66_tcm_340 finding that taxpayers’ adjusting their operations by acquiring broodmares to breed foals indicated a profit objective respondent notes that petitioners did not carry insurance on their horses even though horse racing is an inherently risky business jean testified credibly that petitioners considered insuring their horses against injury but decided against it because the available insurance products were too expensive mr knight an experienced horse trainer who coowned most of the horses concurred in this judgment petitioners and mr knight ultimately lost a large number of horses during an anomalous level of losses that mr knight later attributed to the installation of artificial turf at california race tracks although petitioners’ decision to forgo the purchase of insurance may have been imprudent it was a calculated business decision and it does not evidence the lack of a profit objective all in all we conclude that petitioners conducted their thoroughbred acti- vity in a businesslike manner each of the elements we have discussed indicates that they had the requisite profit objective we find this first factor important to our analysis and it strongly favors petitioners expertise of the taxpayers or their advisers a taxpayer’s preparation for an activity by extensive study of its accepted business economic and scientific practices may indicate a profit_motive sec_1_183-2 income_tax regs see burger v commissioner tcmemo_1985_ 50_tcm_1266 citing golanty v commissioner t c pincite aff’d 809_f2d_355 7th cir petitioners began their thoroughbred activity in and during the ensuing decades developed considerable expertise in it they immersed themselves in all aspects of the business studying sales catalogs and the daily racing form purchasing horses from claiming races and at auction purchasing or breeding broodmares to produce foals and spending many hours at the track watching their horses train a taxpayer’s consultation with those who are expert in a particular acti- vity may likewise indicate a profit_motive sec_1_183-2 income_tax regs petitioners constantly sought and received advice from mr knight an indisput- able expert in thoroughbred racing the consistency of petitioners’ reliance on him is shown by the hiatus in their thoroughbred activity during and when he left california temporarily and was unable to train their horses not only did petitioners seek mr knight’s expert advice they also purchased most of their horses in conjunction with him coownership of thoroughbreds with an expert trainer suggests a profit objective while agreeing that mr knight is a competent horse trainer who has been involved in the thoroughbred business for years respondent contends that his ex- pertise involves training horses not increasing profitability but petitioners and their expert trainer do not need economics degrees to know how to make money from buying racing and selling horses see freed v commissioner tcmemo_2004_215 88_tcm_288 petitioner does not need advanced training in economics to know that a thoroughbred horse that wins races is more valuable than one that does not mr knight is a second-generation thoroughbred trainer with an impressive record during his career the horses he has trained have earned almost dollar_figure million he certainly understands how to make money in the thoroughbred racing industry buy promising horses breed foals from high-quality stock train the horses well win races for purses and sell underperforming horses there is no reason to believe that mr knight would have purchased horses with petitioners unless they had in his expert view the potential to earn significant income mr knight was not an expert who consulted episodically or from afar he worked diligently with petitioners in a hands-on fashion for years to acquire breed race and sell high-quality horses the essential thrust of petitioners’ busi- ness plan was to leverage mr knight’s expertise to help them win large purses we find this second factor to be important in our analysis and overall it strongly favors petitioners taxpayers’ time and effort a taxpayer’s devotion of considerable time and effort to an activity may indicate a profit_motive particularly if the activity does not have substantial per- sonal or recreational aspects giles v commissioner tcmemo_2006_15 sec_1_183-2 income_tax regs in some instances devoting two to four hours daily and more time on weekends may be sufficient to demonstrate a profit objective see givens v commissioner tcmemo_1989_529 58_tcm_255 mel and jean both performed substantial services for acs but a taxpayer may engage in more than one trade_or_business at any one time see storey v commissioner tcmemo_2012_115 103_tcm_1631 finding that taxpayer a law firm partner billing up to hours a week for legal work engaged in her film production business with the intent to earn a profit even where a taxpayer himself devotes limited time to an activity a profit_motive may be indicated if he employs competent and qualified persons to carry on the activity sec_1_183-2 income_tax regs petitioners estimated that they jointly devoted to their thoroughbred activity between and hours a week given their significant responsibilities at acs these uncorroborated estimates struck the court as high and many of the activities in question--attending horse races watching races on television visiting the race track while their horses trained and discussing racing with mr knight at del mar thoroughbred club--had substantial personal and recreational aspects see id on the other hand petitioners did employ highly competent professionals to assist them first and foremost was mr knight he devoted hours a week to training petitioners’ horses and additional time to consultations about buying breeding and selling thoroughbreds as coowner of most of petitioners’ horses mr knight surely had an incentive to devote to their training and maintenance the time that was required other professionals that petitioners employed also appear to have been competent they boarded the horses at high-quality stables trained them on high-quality tracks and employed high-quality veterinarians to care for them mainly because of mr knight’s intense involvement we conclude that this third factor favors petitioners but only slightly expectation of appreciation in value an expectation that assets used in the activity will appreciate in value may indicate a profit_motive sec_1_183-2 income_tax regs even if a taxpayer derives no profit from current operations he may anticipate an overall profit when asset appreciation is factored in ibid such an expectation becomes less specula- tive when a taxpayer shows successes that could plausibly lead to appreciation cf tinnell v commissioner tcmemo_2001_106 81_tcm_1569 hoyle v commissioner tcmemo_1994_592 68_tcm_1321 horses can appreciate in value in two ways they can develop well and race better winning larger purses and as they near the end of their racing car- eers they can generate income from breeding foals or earning stud fees even if a horse suffers a career-ending injury it may appreciate in value because of its genetic material and reproductive potential the average cost of the horses petitioners acquired between and was dollar_figure and the average cost of the horses they acquired between and was dollar_figure since two of their horses have earned more than dollar_figure and five others have earned more than dollar_figure petitioners also received offers to purchase three of their horses at prices that would have gener- ated substantial profits petitioners were offered dollar_figure for base camp which they had claimed for dollar_figure they were offered dollar_figure for two trails which they had purchased for dollar_figure and they were offered dollar_figure for decent dude which they had bred from fast and fair a very promising horse that had suffered an early-career injury given their relatively low acquisition costs the good bloodlines of their horses and the expert training that mr knight provided petitioners could--and did--expect to realize significant appreciation in the value of their thoroughbred assets cf hoyle v commissioner t c m cch pincite9 finding that lawyer engaged in farming activity had expectation that farmland would appreciate in value we conclude that this factor points fairly strongly in petitioners’ favor taxpayers’ success in other activities a track record of success in other business ventures may indicate that the taxpayer has the entrepreneurial skills and determination to succeed in subsequent petitioners ask us to take judicial_notice of the fact that california chrome the winner of the kentucky derby is the half-brother of a filly born to fast and fair on the record before us we decline to do so endeavors this in turn may imply that the taxpayer when embarking on these endeavors does so with the expectation of making a profit sec_1 b income_tax regs petitioners assert that their extraordinary success in growing their concrete business points this factor in their favor but prior success in business does not necessarily imply a profit objective for a new activity that might be a hobby or sport indeed this will be the pattern in most sec_183 cases there is little synergy between petitioners’ concrete business and their thoroughbred activity entrepreneurial skills do not appear central to success in horse racing and there is no evidence that petitioners are turnaround experts skilled at reforming a losing business into a profitable one compare roberts v commissioner tcmemo_2014_74 at finding this factor to favor taxpayer who turned single unprofitable bar into network of successful establishments with easter v commissioner tcmemo_1992_188 63_tcm_2590 finding record devoid of evidence of taxpayer’s past efforts to convert unprofitable business into profitable one we find this factor neutral here history of income or losses when a taxpayer incurs a series of losses beyond an activity’s startup years the continued losses may imply the absence of a profit objective sec_1 b income_tax regs this inference may not arise where losses are due to customary business risks or reverses or to unforeseen or fortuitous circumstances which are beyond the control of the taxpayer ibid the tax years at issue lie well beyond the startup phase for petitioners’ thoroughbred activity which they commenced in see engdahl v commissioner t c pincite stating that startup phase for horse-related activity may be five to ten years this activity has generated continuous losses since the losses were relatively modest during the 1990s and early 2000s averaging dollar_figure annually from through in petitioners and mr knight began buying yearlings which need at least a year before they can race in part for that reason petitioners’ losses increased during averaging dollar_figure annually in petitioners and mr knight began placing increased emphasis on breeding foals which could not race for at least two years their losses again increased substantially during averaging dollar_figure annually this is not an impressive track record but three facts mitigate the negative implications that might be drawn from it first petitioners’ losses during were exacerbated by injuries to several promising horses apparently trace- able to the switch to artificial turf at most california racetracks mr knight credibly testified that this synthetic turf caused petitioners to lose to of their horses a loss ratio that he termed anomalous in the thoroughbred business see roberts v commissioner at finding that untimely deaths of several racing and breeding prospects explained in part a string of large losses chandler v commissioner tcmemo_2010_92 99_tcm_1376 recognizing that horse breeding and racing are speculative activities where death or injury to horses is common aff’d 481_fedappx_400 9th cir dishal v commissioner t c m cch pincite finding taxpayers’ losses were in part due to unforeseen and unfortunate circumstances beyond their control which abruptly ended the racing careers and in some instances the lives of several of their horses second petitioners’ shift in to a significantly higher level of breeding activity necessarily increased current expenses while deferring income although the foals so produced had substantial promise they could not race for at least two years in this respect petitioners’ business during was in a phase an- alogous to a startup_period during which losses are expected third petitioners received six-figure offers for three of their horses had they accepted these offers they would have had profits for those years and gone a long way toward eliminating their cumulative losses while in hindsight the decisions to reject these offers may have been unfortunate they were rational business judgments that are not inconsistent with an intent to derive a profit from the thoroughbred activity overall this sixth factor weighs in respondent’s favor because petitioners have had many years of continuous losses but no one factor is determinative of a taxpayer’s profit objective see engdahl v commissioner t c pincite in light of our discussion above we are convinced that these losses do not negate petitioners’ actual and honest intent to profit from their thoroughbred activity amount of occasional profits a taxpayer’s derivation of some profits from an otherwise money-losing venture may support the existence of a profit_motive see sec_1_183-2 income_tax regs moreover an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated ibid the regulations cite a wildcat oil drilling venture as an example of an activity in which an honest profit_motive may be founded on a small chance that the taxpayer will make a large profit sec_1_183-2 example income_tax regs we have previously described a horse-related activity as a highly speculative venture likening it to drilling a wildcat oil well see dawson v commissioner tcmemo_1996_417 72_tcm_624 finding that taxpayer’s belief that a champion horse could generate substantial profits supported the existence of a profit objective petitioners’ thoroughbred activity was highly speculative and has been profitable for only five of the past years but this activity did give petitioners a real chance to earn a substantial profit mr knight a savvy and experienced horse trainer thought enough of the income potential of these horses to become a coowner of most of them petitioners received offers totaling dollar_figure to purchase three of their thoroughbreds--decent dude base camp and two trails given the scale of petitioners’ operations we regard the potential to realize dollar_figure on just three horses as a real opportunity to earn a substantial profit see johnston v commissioner tcmemo_1997_475 74_tcm_968 finding that taxpayers’ steeplechase training and racing operation provided a real opportunity to earn substantial profits because the trained horses would compete for large purses cf tinnell v commissioner t c m cch pincite finding that potential to generate significant income from highly speculative mining activity indicated a profit objective the record supports petitioners’ belief that mr knight possessed the exper- tise to produce winning thoroughbreds as coowner of these horses he bore half the expenses of their maintenance he thus had every incentive to train them well mr knight ultimately decided in that he would not share in the ownership of any new horses because he could not afford to risk further losses but he believed from the outset that this would be a profitable endeavor and there is no evidence to suggest that his motivation was anything other than to make a profit petitioners have yet to win a purse exceeding dollar_figure but that is exactly the nature of a speculative business--its outcomes are uncertain despite the minimal profits that petitioners have earned from their thoroughbred activity over the years we conclude that this seventh factor favors them slightly taxpayers’ financial status the fact that a taxpayer derives substantial income or capital from sources other than the activity may indicate that he does not engage in the activity for profit sec_1_183-2 income_tax regs this is especially true if there are personal or recreational elements involved and if the losses from the activity generate substantial tax benefits ibid but the receipt of tax benefits standing alone does not establish that the taxpayer lacks a profit objective see engdahl v commissioner t c pincite mckeever v commissioner tcmemo_2000_ petitioners’ concrete business was quite profitable enabling mel to derive an annual salary averaging about dollar_figure million during the tax years at issue the losses flowing from petitioners’ thoroughbred activity generated substantial tax benefits and as discussed below petitioners derived considerable pleasure from the recreational aspects of this activity all in all this eighth factor strongly favors respondent elements of personal pleasure evidence that a taxpayer derives personal pleasure from an activity or finds it recreational may suggest that he engages in it for reasons other than making a profit see sec_1_183-2 income_tax regs the derivation of personal pleasure however is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors ibid a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 see also giles v commissioner tcmemo_2006_15 but if the chance for profit is small relative to the potential for gratification the latter may emerge as the primary motivation see 23_tc_90 aff’d per curiam 227_f2d_779 6th cir petitioners did not own or ride horses for pleasure they did not let anyone other than qualified professionals ride their horses they did not own a horse farm they did not show their horses and did not keep horses as pets facts such as these may favor the taxpayer see phillips v commissioner tcmemo_1997_ 73_tcm_2296 concluding that taxpayers rode their horses solely to prepare them to race for sale or for show and did not engage in the horse activity for its recreational or personal aspects shane v commissioner tcmemo_1995_504 70_tcm_1052 concluding that taxpayer derived no more enjoyment from horse activity than one would derive from any entrepreneurial undertaking on the other hand petitioners clearly derived immense pleasure from their thoroughbred activity they took regular vacations to the del mar thoroughbred club visiting the track every morning and attending races every afternoon and they traveled annually to las vegas to watch the kentucky derby on the big screen they watched their horses train almost daily they enjoyed conversation the record does not indicate whether petitioners claimed deductions on their schedules c profit or loss from business for travel hotel and related expenses incident to these trips respondent does not advance as an alternative to his sec_183 argument the contention that certain of petitioners’ expenses were not ordinary and necessary business_expenses within the meaning of sec_162 with fellow owners at the track and in other social settings they did devote many hours to mundane activities like recordkeeping but activities that might seem mundane to some--such as reviewing sales catalogs negotiating purchases and discussing horse flesh with mr knight--appeared to have been if not a source of pleasure to petitioners far from its opposite overall we find that this last factor favors respondent iii conclusion we conclude that the factors set forth in sec_1_183-2 income_tax regs are fairly closely balanced in this case three factors strongly favor petitioners three factors strongly favor respondent two factors slightly favor petitioners and one factor is neutral overall the preponderance_of_the_evidence convinces us that petitioners’ predominant primary or principal objective in engaging in their thoroughbred activity was to realize an economic profit independent of tax savings see wolf v commissioner f 3d pincite we base this conclusion on a qualitative judgment not just on a toting up of factors central to our conclusion is mr knight’s involvement not only as the trainer but also as the coowner of petitioners’ horses in a very real sense he and petitioners embarked on a joint_venture to own train race and sell thoroughbred horses the evidence clearly established that mr knight embarked on this venture with the intent to make a profit we conclude that petitioners’ motivation was the same as his on the basis of the foregoing decision will be entered for petitioners
